Title: To Thomas Jefferson from Gideon Granger, 13 May 1801
From: Granger, Gideon
To: Jefferson, Thomas


               
                  Dear Sir—
                  Suffield May 13th. 1801—
               
               Yours of the 3d. of this Month has been recd. with great pleasure—The answer to our address, has been presented to the Chairman, & by him been communicated to most of the principal People in this place.—It is peculiarly pleasing to the Citizens of this Town, who first aided by Some in whom they reposed confidence ventured to oppose the aristocracy of Connecticut, to be Noticed by the Executive of the Union.
               Alltho the Election of Massachusetts has Issued in favor of Mr. Strong by a handsome Majority, Yet the whole Election has been favorable to the Republicans, we are certain of Seventeen Senators in their Next Legislature, this reduces the federalists to a dilemma of either Introducing some republicans into the Council of the Executive, or leaving us a Majority in that branch of the Legislature—
               With You Sir, I think that among the People the Schism is healed and the wound will not reopen; but I have every opportunity to know that the Malice & Inveteracy of the aristocratical Leaders, exceed every thing which has heretofore appeared in New England. It cannot be known or felt without being on the Spot.
               Worn out by excessive application in various pursuits, I have the Misfortune to Inform you that my health is extremely poor & that I must leave our Legislature, for the purpose of Attempting to regain my health, on the Mountains of Vermont & New Hampshire,—In this Tour I shall not fail to Gain some particular Knowledge of the temper & feelings of the People in that quarter of New England, which will be regularly communicated—If my health permits
               The bearer of this letter Mr. Erastus Granger of this place, is a Tried Republican of decent Information & fair Character.
               
               With Real Esteem, and high Consideration and Attachment, I have the Honor to be your Sincere friend.
               
                  
                     Gidn: Granger
                  
               
            